
	

116 SRES 270 ATS: Recognizing the 50th Anniversary of the Stonewall uprising.
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 270
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Ms. Baldwin (for herself, Mrs. Gillibrand, Mr. Schumer, Ms. Collins, Ms. Cantwell, Mr. Markey, Mr. Casey, Ms. Harris, Mr. Murphy, Mr. Bennet, Mr. Durbin, Mrs. Murray, Mr. Booker, Ms. Klobuchar, Mr. Sanders, Mr. Coons, Ms. Smith, Mrs. Shaheen, Mr. Wyden, Mr. Carper, Ms. Hirono, Mr. Blumenthal, Ms. Duckworth, Mr. Merkley, Mr. Cardin, Ms. Hassan, and Mrs. Feinstein) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 50th Anniversary of the Stonewall uprising.
	
	
 Whereas the Stonewall Inn opened on or around March 18, 1967, at 53 Christopher Street in the Greenwich Village neighborhood of New York City;
 Whereas the neighborhood of Greenwich Village, and establishments like the Stonewall Inn, served as a sanctuary for members of the lesbian, gay, bisexual, transgender, and queer (referred to in this preamble as LGBTQ) community from persecution by police and society at large;
 Whereas during the time around the opening of the Stonewall Inn, many State and local governments, including New York City, criminalized how LGBTQ individuals express their identities and relationships, which resulted in LGBTQ individuals frequently being harassed by law enforcement, including the New York City Police Department (referred to in this preamble as the NYPD);
 Whereas LGBTQ individuals had begun to stand up to such police harassment, including at Cooper Do-nuts in Los Angeles in 1959, Compton’s Cafeteria in San Francisco in 1966, and Black Cat Tavern in Los Angeles in 1967;
 Whereas, in the early morning hours of June 28, 1969, the NYPD raided the Stonewall Inn and arrested many patrons;
 Whereas brave individuals, particularly transgender women of color, stood up to injustice the night of June 28, 1969, which sparked an uprising against the NYPD, with confrontations and protests at the Stonewall Inn and the surrounding area lasting until July 3, 1969;
 Whereas the Stonewall uprising empowered thousands of LGBTQ individuals to emerge from the shadows and come out publicly as they stood up for their community the night of June 28, 1969 and beyond, putting their lives and safety at risk;
 Whereas, along with public protests in Chicago, Los Angeles, New York, Philadelphia, San Francisco, Washington, D.C., and elsewhere, the Stonewall uprising became a catalyst for the LGBTQ civil rights movement to secure social and political equality and inspired the formation of many advocacy organizations;
 Whereas, on June 27–28, 1970, members of the LGBTQ community commemorated the first anniversary of Stonewall and reaffirmed the solidarity of the LGBTQ community by organizing the first Pride marches, or gatherings, in New York City, San Francisco, Chicago, and Los Angeles;
 Whereas the Stonewall uprising is remembered and celebrated every year in June during “LGBTQ Pride Month”;
 Whereas in June 2016 the Stonewall Inn and its surrounding area was declared a national monument, becoming the first national monument to commemorate the LGBTQ civil rights movement;
 Whereas WorldPride will be held in June 2019 for the first time in the United States in New York City to commemorate the Stonewall uprising, bringing representatives of the global LGBTQ community to recognize these historic events;
 Whereas on May 30, 2019, New York City announced that it would dedicate a monument honoring pioneering transgender activists and key leaders in the Stonewall uprising, Marsha P. Johnson and Sylvia Rivera, the first permanent public monument in the world honoring transgender women;
 Whereas on June 6, 2019, the NYPD officially apologized for the raid on the Stonewall Inn; Whereas, despite the progress made since the Stonewall uprising, members of the LGBTQ community have experienced biased policing and are still at significant risk of violence and discrimination;
 Whereas, according to the annual hate crimes report published by the Federal Bureau of Investigation, LGBTQ individuals, particularly LGBTQ individuals of color, continue to be the target of bias-motivated violence, and efforts to address this violence may be hindered by a continued lack of trust in law enforcement;
 Whereas not less than 100 transgender individuals, primarily women of color, have been murdered in the United States since the beginning of 2015; and
 Whereas no individual in the United States should have to fear being the target of violence because of who they are or who they love: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 50th Anniversary of the Stonewall uprising;
 (2)condemns violence and discrimination against members of the LGBTQ community and recommits itself to securing justice, equality, and well-being for LGBTQ individuals; and
 (3)commends the bravery, solidarity, and resiliency of the LGBTQ community in the face of violence and discrimination, both past and present.
			
